DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 01 March 2021 in which claims 1 and 3 were amended to change the scope and breadth of the claims.
	Claims 1-20 are pending in the current application. Claims 6, 16, 19 and 20 remain withdrawn as being drawn to a non-elected species. Claims 1-5, 7-15, 17 and 18 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01 March 2021 has been considered. 

Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ursapharm 2013 Instruction (hereinafter referred to as Ursapharm; cited in previous Office Action) in view of Gross et al. (WO 03/053452 A1, cited in previous Office Action).
Ursapharm teaches an ophthalmological composition for moisturizing dry eyes, the composition comprising 0.5 mg/mL sodium hyaluronate (equivalent to 0.05% by weight; hereinafter referred to as HA or NaHA or hyaluronic acid), 20 mg/mL ectoin (also known as L-ectoin; equivalent to 2.0% by weight), borate buffer and water (p.1, What is Hylo®-Protect). Ursapharm teaches the composition is sterile, preservative free and phosphate free (p.1, first paragraph and What is Hylo®-Protect). Ursapharm teaches ectoin increases the binding of water to the surface of the eye, thereby acting as a physiological barrier on the conjunctiva against allergens (p.1-2, bridging paragraph). Ursapharm teaches the composition is formulated as eye drops in 10 mL bottles (p.3). Ursapharm teaches the composition can be administered 
While Ursapharm teaches the composition having 0.05% by weight NaHA, the instant claims require a minimum of 0.1% by weight HA or a salt thereof (instant claim 1). Ursapharm does not expressly disclose the osmolality of the composition (instant claim 10), or the pH of the composition (instant claim 11).
Gross et al. teach an ophthalmological composition comprising a viscosity stabilizer, and a mucopolysaccharide for treating dry eyes for allergy-induced eye irritation (abstract). Gross et al. teach hyaluronic acid increases the viscosity of the composition with increasing shear rate (p.6, fourth paragraph). Gross et al. teach shear stress is applied to the pharmaceutical composition after it is applied to the eye via blinking the eyelid (p.6, fifth paragraph). Gross et al. teach the act of blinking lowers the viscosity, thereby creating a uniform film across the surface the eye. Gross et al. teach the viscosity increases after blinking, enabling the film to adhere to the surface of the eye. Gross et al. teach hyaluronic acid has “excellent optical properties” and is particularly useful in wetting disorders known as “dry eye” (p.6, last paragraph). Gross et al. teach the compositions have an osmolarity of around 300 mOsm/L; and a pH preferably of 7.4 to 7.7 (p.4). Gross et al. teach buffer solutions include borate buffers (p.4). Gross et al. teach hyaluronic acid is a preferable viscosity regulator, and is present in an amount of 0.05% by wt. to 0.5% by wt. (p.7, fifth paragraph). Gross et al. found a 0.1% by weight sodium hyaluronate containing composition promoted wound healing by migration of epithelial cells (p.8fifth paragraph). Gross et al. teach the composition is preferably free of preservatives (p.7, first paragraph). Gross et al. teach hyaluronate acts as both an anti-inflammatory agent and lubricant (p.9, first and second paragraphs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the concentration of HA in Ursapharm’s eye drop to a concentration ranging 
Starting from Ursapharm, the skilled artisan would have looked to the teaching of Gross et al. because they are both concerned with ophthalmological compositions for the treatment of dry eye, wherein both compositions rely on the incorporation of at least 0.05% by weight hyaluronic acid or sodium salt thereof. 
The skilled artisan would have been motivated to optimize the amount of HA present in the dry eye formulation of Ursapharm because Gross et al. teach HA is preferably formulated at a concentration ranging from 0.05% to 0.5% by weight, wherein 0.1% by weight was demonstrated to promote wound healing in the eye. Additionally, Gross et al. recognize the various benefits to incorporating HA, including its role as an anti-inflammatory agent, a lubricant, and viscosity regulator. The amount of HA taught by Gross et al. (0.1% by weight) is encompassed by Ursapharm, and lies within the claimed range of 0.1 to 2.0% by weight HA. See MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 
With respect to the pH and osmolality, the skilled artisan would have been motivated to optimize the amount of buffer described in Ursapharm to ensure a physiological pH and tonicity as taught by Gross et al. for a composition for treating dry eye, wherein the pH and osmolality of Gross et al. lies with the ranges recited in the instant claims. 
	The recitation “wherein the composition has a kinetic viscosity of 10 to 500 mm2/s” in instant claim 12 is a latent property of a composition that is obvious for the reasons discussed above. 
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 


Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. 
Applicant contends Gross only teaches HA at a concentration of 0.1% in relation to its healing properties, not as an optimal concentration for modulating viscosity.
Applicants aver surprising or unexpected results residing in the claimed subject matter. Applicant’s data provided in the Response has been reviewed but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art, since the data does include concentrations outside the claimed range. In particular, the examples do not include a comparison with the closest prior art, which teaches a combination of 2% L-ectoin and 0.05% by weight NaHA. 
See MPEP 716(d)(II) “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”. 
See MPEP 716.02(e), “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”

Furthermore, any evidence of unexpected results should be presented in a Declaration. According to MPEP 716.01(c), section II: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”
The rejection is hereby maintained. 
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623